UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 01-4062
CALVIN SNUGGS,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-214)

                   Submitted: December 21, 2001

                       Decided: January 7, 2002

 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Steven H.
Levin, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                     UNITED STATES v. SNUGGS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Calvin Snuggs appeals his conviction and 274 month sentence
imposed pursuant to his guilty plea to conspiracy to distribute cocaine
hydrochloride, in violation of 21 U.S.C.A. § 846 (West 1999 & Supp.
2001).

   Snuggs was indicted for conspiring to distribute in excess of five
kilograms of cocaine hydrochloride. Snuggs pleaded guilty, stating he
was responsible for this quantity of drugs, and acknowledged that he
faced an incarceration period of ten years to life. Snuggs was sen-
tenced to 274 months in prison, five years of supervised release, and
a $100 special assessment fine. At Snuggs’ sentencing hearing,
Snuggs, who had for the previous five months unsuccessfully
attempted to assist the Government, moved to continue the hearing so
that he could have additional time to provide substantial assistance.
The district court denied the motion.

   On appeal, Snuggs’ attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). First, Snuggs’ counsel
argues the district court abused its discretion in denying Snuggs’
motion to continue his sentencing hearing so that Snuggs might have
additional time to provide substantial assistance to the Government.
This claim is meritless. Snuggs has not established that he was preju-
diced by the district court’s refusal to grant his motion. Morris v.
Slappy, 461 U.S. 1, 11-12 (1983); United States v. Speed, 53 F.3d
643, 644 (4th Cir. 1995); United States v. LaRouche, 896 F.2d 815,
823 (4th Cir. 1990).

   Second, Snuggs’ counsel argues that the district court erred in
determining the amount of drugs on which Snuggs’ 274 month sen-
tence was based. This claim is meritless. The Government has met its
burden in establishing the drug quantity for which Snuggs has been
                       UNITED STATES v. SNUGGS                        3
held liable. United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir.
1993).

   Snuggs has also filed an informal brief in which he argues his con-
viction and sentence violate Apprendi v. New Jersey, 530 U.S. 466
(2000), and that he received ineffective assistance of counsel. First,
Snuggs’ indictment expressly charged him with distributing in excess
of five kilograms of cocaine hydrochloride; consequently, Snuggs has
not established error under Apprendi in his conviction or 274 month
sentence, and this claim is meritless. 21 U.S.C.A. §§ 841(b)(1)(A),
846 (West 1999 & Supp. 2001); United States v. Promise, 255 F.3d
150, 152-57 (4th Cir. 2001), petition for cert. filed, Sept. 20, 2001
(No. 01-6398); United States v. Dinnall, 269 F.3d 418, ___, 2001 WL
1229174 (4th Cir. Oct. 15, 2001). Second, the record does not conclu-
sively reveal that Snuggs’ counsel was ineffective, and we therefore
dismiss this claim without prejudice to Snuggs’ ability to raise this
claim in a 28 U.S.C.A. § 2255 (West Supp. 2001) motion. United
States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We therefore
affirm Snuggs’ conviction and sentence. We deny counsel’s motion
to withdraw. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation at
that time. Counsel’s motion must state that a copy thereof was served
on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid in the decisional process.

                                                           AFFIRMED